DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/15/2022 amended claim 1.  Claims 1, 3, and 5-21 are pending and rejected. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 5, 7-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 20220082805 A1).
Regarding claim 1, Uchida teaches a projection system (Fig. 1-8, 13-17D, 20A, 20B, and 20D) comprising: a first optical system (L1-L14, L1-L3, PF); and a second optical system (PM) including an optical element (PM) and disposed on an enlargement side of the first optical system (L1-L14, L1-L3, PF), wherein: the optical element (PM) has a first transmissive surface (A), a first reflection surface (R1) disposed on the enlargement side of the first transmissive surface (A), a second reflection surface (R2) disposed on the enlargement side of the first reflection surface (R1), and a second transmissive surface (B) disposed on the enlargement side of the second reflection surface (R2), a first optical axis of the first optical system (L1-L14, L1-L3, PF) and a second optical axis of the second reflection surface (R2) intersect each other, the first transmissive surface (A) and the first reflection surface (R1) are located on one side of the first optical axis, the second reflection surface (R2) is located on other side of the first optical axis, and the optical element (PM) includes only two reflection surfaces and only two transmissive surfaces, which are the first transmissive surface (A), the first reflection surface (R1), the second reflection surface (R2) and the second transmissive surface (B) with the first reflection surface (R1) and the second reflection surface (R2) being the only reflection surfaces along an optical path between the first transmissive surface (A) and the second transmissive surface (B).
Uchida does not explicitly teach the second reflection surface (R2) has a concave shape.
Having second reflection surface (R2) being a concave shape (changing the shape of the optical element where the light beams do not interact with the surface of the optical element) does not change the principle of operation of the device in any way.  Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to change the shape of the optical element such that the second reflection surface (R2) has a concave shape.  Furthermore, changing the shape of a device/object without changing the principle of operation of the device/object is deemed obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 3, Uchida further teaches the first transmissive surface (A), the first reflection surface (R1), and the second reflection surface (R2) are located on one side of the second optical axis, and the second transmissive surface (B) is located on other side of the second optical axis (Fig. 5 and 6A).
Regarding claim 5, Uchida further teaches the first reflection surface (R1) reflects a light flux passing through the first transmissive surface (A) in a direction that intersects the first optical axis (Fig. 1, 2A, 5, 6A, 13, 14A, 20A, 20B, and 20D).
Regarding claim 7, Uchida further teaches the first reflection surface (R1) is a flat mirror (29 FFS REFL infinity; Table 4; Fig. 5 and 6).
Regarding claim 8, Uchida further teaches the first optical system (L1-L3, PF) includes a plurality of lenses (L1-L3) and a deflector (K1; Fig. 13).
Regarding claim 9, Uchida further teaches the deflector (K1) is disposed in an air gap (Fig. 13) having a largest axial inter-surface distance along the first optical axis out of a plurality of air gaps provided between the lenses adjacent to each other in the first optical system (L1-L3, PF; Fig. 13), and the first optical system (L1-L3, PF) includes a first section (L1, L2 and/or L3) disposed on a reduction side of the deflector (K1) and a second section (K2, K3 and/or A of PF) disposed on the enlargement side of the deflector (K1).
Regarding claim 10, Uchida further teaches the first section (L1, L2 and/or L3) has positive power, and the second section (K2) has negative power.
Regarding claim 11, Uchida further teaches a second length that is an overall length of the second section (K2, K3 and/or A of PF) is shorter than a first length that is an overall length of the first section (L1, L2 and/or L3; Fig. 13).
Regarding claim 13, Uchida further teaches a reduction-side image formation plane (SA) of the projection system intersects an enlargement-side image formation plane (IMy or SC) of the projection system (Fig. 1, 5, 7, 13, and 15).
Regarding claim 14, Uchida further teaches a reduction-side image formation plane (SA) of the projection system is parallel to an enlargement-side image formation plane (SC) of the projection system (Fig. 3).
Regarding claim 15, Uchida further teaches the second transmissive surface (B) has a convex shape (Fig. 1-8, 13-17D, 20A, 20B, and 20D) protruding toward the enlargement side.
Regarding claim 16, Uchida further teaches the first light transmissive surface (A) has a convex shape protruding toward a reduction side (Fig. 13, 14A and 20D).
Regarding claim 17, Uchida further teaches at least one of the first transmissive surface (A), the second reflection surface (R2), and the second transmissive surface (B) is an aspheric surface ([0047]).
Regarding claim 18, Uchida further teaches between the first optical system (L1-L14, L1-L3, PF) and the second optical system (PM), a gap between chief rays therein decreases as the chief rays approach the second optical system (PM; Fig. 1, 5, and 13).
Regarding claim 19, Uchida further teaches an intermediate image (IMy) is formed on a reduction side of the second reflection surface (R2; Fig. 1, 5, and 13).
Regarding claim 20, Uchida further teaches an image formation section ([0037]) that forms a projection image in a reduction-side image formation plane (SA) of the projection system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Sekita (US 5973858 A).
Regarding claim 6, Uchida does not teach the first reflection surface (R1) reflects by 90° the light flux passing through the first transmissive surface (A).
Sekita teaches the first reflection surface (R3) reflects by 90° the light flux passing through the first transmissive surface (R4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Uchida with Sekita; because it allows controlling the angle light beam exits the projection system.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Abe (US 20120019791 A1).
Regarding claim 12, Uchida does not teach the deflector is a flat mirror.
Abe teaches a flat mirror deflector (12; Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Uchida with Abe; because it allows making the projection lens more compact.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Takano (US 20190285979 A1).
Regarding claim 21, Uchida does not explicitly teach the first optical axis and the second optical axis are perpendicular to each other.
Takano teaches the first optical axis (vertical optical axis) and the second optical axis (horizontal optical axis) are perpendicular to each other (Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Uchida with Takano; because it reduces the curvature of the transmission surface thereby making it thinner and lighter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882